Some time in the summer of 1931, the exact date not appearing in the transcript, the defendant took out executory proceedings against the property of plaintiff upon a past due and unpaid mortgage note.
Before the sale plaintiff sued for an injunction to stop the proceedings, on the ground that defendant had granted him an extension of time until the 1st of January, 1932. The trial judge granted a temporary restraining order and a rule to show cause why the injunction should not issue.
On the trial of the rule the judge refused the injunction and dissolved the restraining order, but granted plaintiff a suspensive appeal which is now before us.
The only evidence adduced by plaintiff is that of himself and son. He himself testified that his only knowledge of any extension is derived from his son. The son testifies positively that no extension was ever granted. Thus:
"Question: As a matter of fact, was your father ever granted an extension?
"Answer: No Sir. * * * *Page 675 
"Question: In other words, you had no extension did you?
"Answer: No, I didn't."
And the officers and agents of the defendant testify positively that no extension was ever given.
The trial judge did not believe the alleged extension had been granted, and we think his judgment is correct.
                             Decree.
For the reasons assigned, the judgment appealed from is affirmed.